DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on April 19, 2022.

Response to Arguments
3.	Applicant’s amendments/remarks filed on April 19, 2022 regarding 35 U.S.C. 112(b) claims 1-6 rejections were fully considered and found persuasive and acceptable. Accordingly, said 35 U.S.C. 112(b) claims 1-6 rejections have been withdrawn.

      Applicant’s amendments/remarks filed on April 19, 2022 regarding 35 U.S.C. 102(a)(1) claims 1-6 rejections were fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the cited prior art does not meet the limitations “…wherein a first angle is defined between the air pressure structure the horizontal plane, a second angle is defined between the air flow structure and the horizontal plane, and the second angle is larger than the first angle, and wherein an entirety of each of the plurality of blades has a same cross section…”.

The Examiner respectfully submits that Stadler (Please see Annotated Fig. 12 below: 0099-0102) discloses wherein the axle seat (48) is provided with a horizontal plane (600), and a first angle (ẞ: beta) is defined between the horizontal plane (600) and the air pressure structure (pressure side 900 portion of air guidance element 60), wherein a second angle (α: alpha) is defined between the air flow structure (suction side 800 portion of air guidance element 60) and the horizontal plane (600), and the second angle (α: alpha) is larger [1] than the first angle (ẞ: beta), wherein the air pressure structure (pressure side 900 portion of air guidance element 60) and the air flow structure (suction side 800 portion of air guidance element 60) are a continuous curved structure (Please see Annotated Fig. 12 above).

Disposition of Claims
     Claims 1-3 are pending in this application.
     Claims 1-3 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Stadler – US 2016/0265556 A1).

With regard to claim 1, Stadler (Please see Annotated Fig. 12 below) disclose:
A fan blade structure (1000) comprising:
an axle seat (48) and plural blades (48), 
wherein each blade (48) is connected to the axle seat (48) and includes 
a blade body (air guidance elements 60), and the blade body (60) is provided with 
an air pressure structure (pressure side 900 portion of air guidance element 60) which is extended from the axle seat (48), and 
an air flow structure (suction side 800 portion of air guidance element 60) which is extended from an end of the air pressure structure (pressure side 900 portion of air guidance element 60), 
wherein the axle seat (48) is provided with a horizontal plane (600), and a first angle (ẞ: beta) is defined between the horizontal plane (600) and the air pressure structure (pressure side 900 portion of air guidance element 60),
wherein a second angle (α: alpha) is defined between the air flow structure (suction side 800 portion of air guidance element 60) and the horizontal plane (600), and the second angle (α: alpha) is larger [1] than the first angle (ẞ: beta),
wherein the air pressure structure (pressure side 900 portion of air guidance element 60) and the air flow structure (suction side 800 portion of air guidance element 60) are a continuous curved structure (Please see Annotated Fig. 12 above).
[1] Stadler [0099-0102] citations: 
In the region of leading edge 68, air guidance element 60 is curved at an angle α (alpha) toward suction side 44 (see section A-A).
In the region of trailing edge 72, i.e. at sections F-F and G-G, air guidance element 60 is curved at an angle ẞ (beta) toward discharge side 45.  The cross section of blade 58 thus looks different at inlet 58 than at outlet 72.
The angle α (alpha) is preferably in the range between 105° and 130°, more preferably in the range between 115° and 125°; particularly preferably it is 120°.  
The angle ẞ (beta) is preferably in the range between 65° and 95°, more preferably in the range between 70° and 90°, and particularly preferably it is 80°.  The angle indications are given in degrees.

    PNG
    media_image1.png
    940
    1017
    media_image1.png
    Greyscale
 
Stadler Annotated Fig. 12

With regard to claim 2, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the air pressure structure (pressure side 900 portion of air guidance element 60) is provided with a downward pressure surface, and the pressure surface is a curved structure.

With regard to claim 3, Stadler disclose the fan blade structure according to claim 1, and further on Stadler also discloses:
wherein the air flow structure (suction side 800 portion of air guidance element 60) is provided with a downward wind surface, and the wind surface is a curved structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747